EXHIBIT 10.3

AMENDMENT NO. 1 TO THE
MASTER SELF-MANAGEMENT TRANSITION AGREEMENT


This Amendment No. 1 is made and entered into as of October 25, 2013 (this
“Amendment No. 1”) and amends the Master Self-Management Transition Agreement
(the “Agreement”) effective as of September 18, 2013 by and among CatchMark
Timber Trust, Inc., a Maryland corporation (the “Company”), CatchMark Timber
Operating Partnership, L.P., a Delaware limited partnership (the “OP”), Wells
Real Estate Funds, Inc., a Georgia corporation (“Wells REF”), and Wells
Timberland Management Organization, LLC, a Georgia limited liability company
(“Wells TIMO”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Agreement.


WHEREAS, each of the Company, the OP, Wells REF and Wells TIMO desire to amend
the Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:


1.    Section 1 of the Agreement is hereby deleted in its entirety and replaced
with the following:


1.     Termination of Advisory Agreement. The parties agree that the Advisory
Agreement shall terminate as of 5:00 p.m. Eastern time on October 25, 2013,
subject to the survival provisions of Section 13(B)(iv) of the Advisory
Agreement.


2.    Except to the extent amended hereby, the provisions of the Agreement shall
remain unmodified, and the Agreement, as amended by this Amendment No. 1, shall
remain in full force and effect in accordance with its terms.


3.    This Amendment No. 1 may be executed simultaneously in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
[Signature page follows.]
IN WITNESS WHEREOF, the parties have executed and delivered this Amendment No. 1
as of the date first written above.


CATCHMARK TIMBER TRUST, INC.
 
 
By:
 
 /s/WILLIS J. POTTS, JR.
 
 
Willis J. Potts, Jr.
 
 
Chairman of the Special
Committee of the Board of
Directors



CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P.
 
 
 
By: CATCHMARK TIMBER TRUST, INC., its General Partner
 
 
 
 
By:
/s/BRIAN M. DAVIS
 
 
 
Brian M. Davis
 
 
 
Senior Vice President, Chief Financial Officer and Assistant Secretary



WELLS TIMBERLAND MANAGEMENT ORGANIZATION, LLC
 
 
By:
 
WELLS REAL ESTATE FUNDS, INC., its sole managing member
 
 
By:
 
  /s/LEO F. WELLS, III
 
 
Name:
 
Leo F.Wells, III
 
 
Title:
 
Chief Executive Officer



WELLS REAL ESTATE FUNDS, INC.
 
 
By:
 
 /s/LEO F. WELLS, III
 
 
Name:
 
Leo F. Wells, III
 
 
Title:
 
Chief Executive Officer






LEGAL02/34460677v3